Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims 1 and 2 are objected to because of the following informalities:  

Claim 1, line 8, the examiner suggests rewriting “contacted” with --in contact-- to provide a more proper description.

Claim 1, line 11, the examiner suggests rewriting “contacted” with --which is in contact-- to provide a more proper description.

Claim 2, line 5, the examiner suggests inserting --the-- before the recitation of “two output trough lines” to avoid an antecedent issue. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim 1, lines 11-13, note that even in light of the specification, the recitation of “the input PCB board is provided with an input slot completely corresponding to a position of the input through line” causes ambiguity in the claim since it is unclear as to how the input slot “completely” corresponds to a position of the input through line when these two components do not “completely” overlap with each other (see Figure 1, elements 5 and 6, in which the two element crosses/overlap each other but do not have a segment/length that “completely” overlap each other). Similar issue occurs in claim 1, lines 21-23 in regards to the output slot “completely” correspond to a positon of the output through line. Clarification is required. For the purpose of examination, the examiner will interprets “completely corresponds” to mean that the recited elements merely have a section that overlap each other. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Elsherbini et al. (US2018/0090803 A1). Elsherbini et al. teaches in Fig. 1. A cavity-based filter balun comprising the following:
A cavity resonator/waveguide , the cavity resonator is divided by an intermediate metal plate (124 and 126) forming a first cavity resonator and a second cavity resonator, edges (back surface) of the intermediate metal plate are connected to inner/side walls of the cavity resonators, an outside/bottom wall of the first cavity resonator that faces the intermediate metal plate is provided/connected with an input PCB board (130), and a metal ground layer (140) of the input PCB board is contacted with the first cavity resonator; and
The metal ground layer (140) on one side of the input PCB board is provided with an input trough line (125), the other side of the input PCB board which is a top layer is provided with an input microstrip line (present but not labeled), and one side of the first cavity resonator contacted with the input PCB 
However Elsherbini et al. does not teach in regards to claim 1, wherein two opposite outside surfaces of the second cavity resonator that are adjacent to the intermediate metal plate are each provided with an output PCB board, and metal ground layers of the two output PCB boards which are close to side surfaces of the second cavity resonator; the metal ground layers of the two output PCB boards are respectively provided with an output trough line, the other sides of the two output PCB boards which are top layers are each provided with an output microstrip line, and two sides of the second cavity resonator that are close to the output PCB boards are respectively provided with an output slot which overlap with a position of the output trough line and communicated with the output trough line. Thus the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-10 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843